DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges the reply filed on 12/22/2021 in which claims 1, 15, 18, 19, 25, 28, and 37, were amended.  Currently, claims 1-37 are pending for examination in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 18] The claim recites the limitation of “wherein the reservoir is eccentrically shaped to deter incorrect installation or usage.”  The examiner notes the current amendments to the claim have only addressed a portion of the standing 112(b) rejection.  The examiner is unable to determine the metes and bounds of the claim, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-18 and 37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hassler, Jr. et al. (PGPub 2006/0161186).
[Claims 1, 18, and 37]  Hassler, Jr. teaches a reservoir (figure 7, item 66), eccentrically shaped to deter incorrect installation or usage (see 112, 2nd interpretation above), comprising: 
a rigid body (figure 7, item 74; paragraph [0042]) having an annular attachment area (location of attachment of items 74 and 68), a depression (figure 7, item 84) formed in the rigid body (figure 7, item 74) within an area circumscribed by the annular attachment area (location of attachment of items 74 and 68), and a tubular port (figure 7, item 80) extending from the periphery of the rigid body (figure 7, item 74); and 

wherein the tubular port (figure 7, item 80) has a port opening (figure 7, item 72) in fluid communication with the space (figure 7, item 76) via an opening formed in the depression (figure 7, item 84) (see figure 7), and the port opening (figure 7, item 72) includes a piercable septum (figure 7, item 82) (paragraph [0043]), the reservoir (figure 7, item 66) arranged to receive liquid into the space (figure 7, item 76) through the piercable septum (figure 7, item 82) and to provide liquid from the space (figure 7, item 76) through the piercable septum (figure 7, item 82), the piercable septum (figure 7, item 82) prevents fluid from exiting the space (figure 7, item 76) in an unpierced state (figure 7; paragraph [0043]).
[Claims 2-4]  Hassler, Jr. teaches the limitations of claim 1, upon which claims 2-4 depend.  In addition, Hassler, Jr. discloses the reservoir (figure 7, item 66) is arranged to provide the liquid in the space (figure 7, item 76) from the tubular port (figure 7, item 80) based on negative pressure applied to the tubular port (figure 7, item 80) (paragraph [0043]); wherein, in a fully filled state, the reservoir (figure 7, item 66) is at ambient pressure (paragraphs [0043], [0044]).
[Claims 5 and 6]  Hassler, Jr. teaches the limitations of claim 1, upon which claims 5 and 6 depend.  Hassler, Jr. also teaches the flexible wall (figure 7, item 68) is 
[Claim 7]  Hassler, Jr. teaches the limitations of claim 1, upon which claim 7 depends.  Hassler, Jr. further discloses at least a portion of the tubular port (figure 7, item 80) extends from a side of the rigid body (figure 7, item 74) opposite to a side where the flexible wall (figure 7, item 68) is attached to the rigid body (figure 7, item 74) (figure 7).
[Claims 8 and 9]  Hassler, Jr. teaches the limitations of claim 1, upon which claims 8 and 9 depend.  In addition, Hassler, Jr. discloses the flexible wall (figure 7, item 68) is arranged such that movement of the portion of the flexible wall (figure 7, item 68) toward and substantially perpendicular (the examiner notes the claim language does not require “perpendicular” movement relative to the opening and/or longitudinal access of the port) to the tubular port (figure 7, item 80) decreases the volume of the space (figure 7, item 76) (paragraph [0042]).
[Claims 10 and 11]  Hassler, Jr. teaches the limitations of claim 1, upon which claims 10 and 11 depend.  Hassler, Jr. also teaches the portion of the flexible wall (figure 7, item 68) is movable to contact (see figure 7) the rigid body (figure 7, item 74) and collapse the space (figure 7, item 76) and reservoir (figure 7, item 66).
[Claim 12]  Hassler, Jr. teaches the limitations of claim 1, upon which claim 12 depends.  Hassler, Jr. further discloses the tubular port (figure 7, item 80) defines a receiving chamber (space just below septum 82) to receive an end of a piercing element (syringe) that pierces the piercable septum (figure 7, item 82) to receive the liquid from the space (figure 7, item 76) (paragraph [0043]).
[Claims 13-15]  Hassler, Jr. teaches the limitations of claim 12, upon which claims 13-15 depend.  Hassler, Jr. also teaches the receiving chamber (space just below septum 82) is: 
positioned between the piercable septum (figure 7, item 82) and the space (figure 7, item 76); 
adapted to receive the end of the piercing element (syringe) piercing the piercable septum (figure 7, item 82) (paragraph [0043]); and
configured such that an end of the piercing element (syringe) is displaced toward (the examiner notes a syringe is capable of piercing the septum at an angle, thereby displacing a piercing element “toward” the flexible wall) the flexible wall (figure 7, item 68) when piercing the piercable septum (figure 7, item 82) (paragraph [0043]).
[Claim 16]  Hassler, Jr. teaches the limitations of claim 1, upon which claim 16 depends.  Hassler, Jr. further discloses the tubular port (figure 7, item 80) includes a neck (see figure 7) that extends from the rigid body (figure 7, item 74) (figure 7; paragraph [0043]).
[Claim 17]  Hassler, Jr. teaches the limitations of claim 1, upon which claim 17 depends.  In addition, Hassler, Jr. teaches the depression (figure 7, item 84) includes a curved surface (figure 7; paragraph [0043]) positioned opposite the flexible wall (figure 7, item 68), and wherein the opening in the depression (figure 7, item 84) is in the curved surface (figure 7), the tubular port (figure 7, item 80) is in fluid communication with the space (figure 7, item 76) via the opening in the curved surface (figure 7; paragraph [0043]).

Claims 19-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Radmer et al. (PGPub 2007/0049865).
[Claims 19, 23, and 31]  Radmer teaches a reservoir (figure 23a, item 250) for use with an infusion device arranged to provide a liquid to a user (paragraph [0091]), the reservoir comprising: 
a rigid body (figure 23a, items 230/255) (paragraph [0098]) defining a fluid channel (figure 23a, item 213) and an attachment area (location of attachment between items 255 and 260), a depression (location of septum 261) formed in the body (figure 23a, items 230/255) within an area surrounded by the attachment area (location of attachment between items 255 and 260) and a neck element (figure 23a, item 222 and top portion of item 255) that extends from the body (figure 23a, items 230/255) including a portion (figure 23a, item 214) of the fluid channel (figure 23a, item 213) therein; 
a movable wall (figure 23a, item 260) attached to the body (figure 23a, items 230/255) at the attachment area (location of attachment between items 255 and 260) so as to define with the body (figure 23a, items 230/255) a reservoir space to hold the liquid (space within bag 260; paragraph [0098]), a portion of the movable wall (figure 23a, item 260) being movable (“bag-like”) relative to the body (figure 23a, items 230/255) to adjust a volume of the reservoir space whereby ambient pressure is maintained in the reservoir space (paragraph [0098]); and 
a piercable member (septum) (figure 23a, item 261) positioned to prevent flow through the fluid channel (figure 23a, item 213) (figure 23a; paragraph [0098]),
wherein the fluid channel (figure 23a, item 213) is the only fluid passageway into or out of the reservoir space (space within bag 260) (figures 23a and 23b).
[Claims 20-22]  Radmer teaches the limitations of claim 19, upon which claims 20-22 depend.  In addition, Radmer discloses the reservoir (figure 23a, item 250) is 
arranged to provide the liquid in the reservoir space (space within bag 260) from the fluid channel (figure 23a, item 213) based on negative pressure applied to the fluid channel (figure 23a, item 213) provided by the infusion device (the examiner notes the structure taught by Radmer is capable of meeting this functional limitation); 
wherein, in a filled state in which the reservoir space (space within bag 260) is at a maximum volume (figure 23a), the reservoir is pressurized to ambient pressure (figure 23a; the bag 260 is functionally capable of meeting these limitations); 
wherein the reservoir (figure 23a, item 250) is arranged to receive liquid into the reservoir space (space within bag 260) through the piercable member (figure 23a, item 261) and to provide liquid from the space (space within bag 260) through the piercable member (figure 23a, item 261) in a pierced state (figure 23b).
[Claims 24 and 26-29]  Radmer teaches the limitations of claim 19, upon which claims 24 and 26-29 depend.  Radmer further discloses the movable wall (figure 23a, item 260) is 
a piece of flexible material attached to the body (figure 23a, items 230/255)  (paragraph [0098]);
arranged such that movement of the movable wall (figure 23a, item 260) toward (the examiner notes the claim language does not require movement relative to any particular portion of the fluid channel) the fluid channel (figure 23a, item 213) decreases the volume of the reservoir space (space within bag 260) (figures 23a and 23b); 

wherein the portion of the movable wall (figure 23a, item 260) is movable to contact the body (figure 23a, items 230/255) in a dispensed state and collapse the reservoir space (figure 23b).
[Claim 25]  Radmer teaches the limitations of claim 19, upon which claim 25 depends.  Radmer further discloses the attachment area (location of attachment between items 255 and 260) has an annular shape and the piece of flexible material (figure 23a, item 260) has a generally circular shape (figures 23a and 23b).
[Claim 30]  Radmer teaches the limitations of claim 19, upon which claim 30 depends.  Radmer also teaches a port opening (connection to the fluid channel at item 214) disposed in the neck element (figure 23a, item 222 and top portion of item 255), the neck element (figure 23a, item 222 and top portion of item 255) at least partially extends (figure 23a) from a side of the body (figure 23a, items 230/255) opposite to a side where the movable wall (figure 23a, item 260) is attached to the body (figure 23a, items 230/255), and wherein the port opening (connection to the fluid channel at item 214) is in fluid communication with the fluid channel (figure 23a, item 213).
[Claims 32-34]  Radmer teaches the limitations of claim 19, upon which claims 32-34 depend.  Radmer further discloses the neck element (figure 23a, item 222 and top portion of item 255) defines a receiving chamber (space created by the needle 
[Claims 35 and 36]  Radmer teaches the limitations of claim 19, upon which claims 35 and 36 depend.  In addition, Radmer teaches the piercable member (figure 23a, item 261) includes a piercable plug (“elastomeric septum”) located in the neck element (figure 23a, item 222 and top portion of item 255) that closes the fluid channel (figure 23a, item 213) to fluid flow (figure 23a) and is piercable to provide fluid access to the reservoir space (space within bag 260) (figure 23b) (paragraph [0098]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited reference application claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the reference application.  The difference between claim 1 of the instant application and claim 1 of the reference application lies in the fact that the reference application claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the reference application is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the reference application, it is not patentably distinct from claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  The applicant asserts that the prior art of record does not disclose the invention as claimed.
Examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to independent claims 1 and 37, applicant’s representative asserts the prior art to Hassler, Jr. fails to teach the amended claim language reciting “whereby ambient pressure is maintained in the space.”  The examiner respectfully disagrees.  Specifically, the examiner would note the portion of the Hassler reference cited by applicant’s representative is drawn to the “propellant cavity 112,” and not the volume of “the space” required to hold liquid for delivery.  Additionally, the amended claim language does not require “ambient pressure” to be maintained at all times during operation of the device.  The examiner would further note, at present, the claims do not contain any additional structural requirements which would differentiate the instant application from the prior art.  Furthermore, the functional statement set forth in a “whereby” clause does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Mason, 244 F.2d 733, 114 USPQ 127 (CCPA 1957).
With regards to independent claim 19, applicant’s representative asserts the prior art to Radmer fails to teach the amended claim language reciting “whereby ambient pressure is maintained in the space.”  The examiner respectfully disagrees.  As stated above with regards to the rejection under Hassler, Jr., the examiner would note that the portion of the Radmer reference cited by applicant’s representative is drawn to a “secondary reservoir 256” containing a “drive fluid.”  These arguments in no way address the amended claim language relative to the structures of the prior art recited in the rejection above.  Again, the amended claim language does not require “ambient pressure” to be maintained at all times during operation of the device.  The examiner would further note, at present, the claims do not contain any additional structural In re Mason, 244 F.2d 733, 114 USPQ 127 (CCPA 1957).
In light of the rejection and comments above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/02/2022